                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

MARIE TAYLOR,

               Plaintiff,

v.                                                    Civil No.: 3:18cv00257-JMV

NANCY BERRYHILL,
COMMISSIONER OF
SOCIAL SECURITY,

               Defendant.


                      ORDER ON PETITION FOR ATTORNEY FEES

       Before the Court are Plaintiff’s motion [19] for attorney fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [20].      For the

reasons that follow, the motion is granted.

       In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying a claim for benefits. By Final Judgment [18] dated

January 22, 2020, this Court remanded this case to the Commissioner for further proceedings.

Plaintiff now seeks attorney fees in the amount of $5,585.27 on the grounds that Plaintiff was the

prevailing party and the Commissioner’s position was not “substantially justified.” Plaintiff

also seeks reimbursement for costs in the amount of $24.00.    The Commissioner responds that

he is unopposed to the foregoing request.     Notwithstanding, the Commissioner points out any

EAJA award should be made payable to Plaintiff—not her counsel—pursuant to Astrue v. Ratliff,

130 S. Ct. 2521 (2010).
       The Court, having thoroughly considered the motion, response, and the applicable law,

finds the requested fee award is reasonable; no special circumstance would make the fee award

unjust; and the motion should be granted.

       THEREFORE, IT IS ORDERED:

       That the Commissioner shall promptly pay to Plaintiff $5,585.27 in attorney fees and

$24.00 in costs for the benefit of Plaintiff’s counsel.

       This 25th day of March, 2020.



                                                                /s/ Jane M. Virden
                                                                U. S. MAGISTRATE JUDGE




                                                 2
